Citation Nr: 1733115	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  17-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence as to whether the Veteran's hearing loss is etiologically related to his service is at least in equipoise.

2. The evidence as to whether the Veteran's tinnitus is etiologically related to his service is at least in equipoise.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103(A), 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103(a), 5103(A), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309 (a) (including sensorineural hearing loss and tinnitus) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of evidence that the Veteran exhibited hearing loss during service is not fatal to a hearing loss claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id., at 157.

The Veteran contends that he currently experiences bilateral hearing loss and tinnitus attributable to in-service noise exposure.  He asserts that he had significant in-service noise exposure to hazardous weapons without ear protection.  He denied any significant post-service occupational or recreational noise exposure.  

A. Bilateral Hearing Loss.

The Veteran's service treatment records showed no complaints of hearing loss during service.  

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  The ASA results are the figures on the left of each column and are not in parentheses.  The scores for the Veteran's entrance examination in December 1963 and separation examination in December 1965 have been converted from ASA to ISO, in parentheses, and pure tone thresholds in decibels, were as follows: 

The Veteran's induction audiological evaluation in December 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
-5 (5)
-5 (5)
5 (10)
LEFT
5 (20)
15 (25)
5 (15)
-5 (5)
5 (10)

The Veteran's separation audiological evaluation in December 1965, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
N/A
5 (10)
LEFT
10 (25)
10 (15)
5 (10)
N/A
10 (15)

It was noted on that examination that his military occupation specialty was "Armor Intel Spec."

On private audiological evaluation in April 2005, audiometric testing showed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
60
LEFT
20
30
20
20
70

The provider noted the Veteran's history of military noise exposure and characterized the findings as showing evidence of high frequency hearing loss in both ears.  

On a VA audiological evaluation in May 2012 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
60
LEFT
20
30
20
30
60

The Maryland CNC speech recognition score was 92 percent for the left ear and 96 percent for the right ear.  Acoustic immitance, ipsilateral acoustic reflexes and contralateral acoustic reflexes in the left and right ear were marked as abnormal.  The examiner noted sensorineural hearing loss (in the frequency range of 500-4000Hz) in the right ear and left ear.  

The examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of an event in military service because the Veteran's hearing was normal at separation and there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  

In numerous statements, the Veteran reported that he was exposed to constant loud noises while on active duty as a result of his duties as tanker and has had hearing loss and ringing in his ears as a result. 

During the Veteran's hearing in April 2017, he noted that he began dealing with hearing loss almost immediately upon returning from service, and it has become "progressively worse."  The Veteran noted when speaking to others he has to have people repeat things to him so he could hear what they are saying.  Furthermore the Veteran submitted evidence of noise levels of common Army equipment from the US Army Center for Health Promotion and Preventive Medicine.  

At the hearing, the Veteran and his representative submitted relevant evidence of noise levels of common Army equipment from the US Army Center for Health Promotion and Preventive Medicine which the Veteran was exposed to during service.  

In a statement dated May 2017, the Veteran's wife stated that, upon the Veteran returning from service, and shortly after they got married in 1967, she began to notice some hearing loss by the Veteran.  Furthermore, she stated that over the years, those speaking to the Veteran, began compensating for his hearing loss by speaking louder to him.  The Veteran's wife noted that the Veteran's quality of life has been "greatly impacted by this disability."   

The Veteran has consistently asserted he was exposed to loud noises in service and his military records support those claims.  Thus, he had noise exposure in service and currently has impaired hearing that meets the criteria for a disability for VA compensation purposes.  

The remaining question before the Board is whether there is a nexus between the currently diagnosed hearing loss and service.  

The May 2012 VA examiner provided a negative nexus opinion, but the rationale is inadequate because it was based, in part, on a finding that the Veteran's hearing was normal at separation, and that there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  However, the VA examiner did not discuss the Veteran's audio examinations showing a change in hearing from his induction into service to the time he was discharged from service.  The examiner also failed to consider the Veteran's lay statements regarding hearing loss immediately following service, or his statement regarding his hearing problem becoming progressively worse.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  This opinion is therefore afforded little probative weight.

The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure during service and hearing loss and during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465 (1994).  

Due consideration and great probative weight has been given to the Veteran's hearing testimony and statements in support of his claim, as well as his wife's statements in January 2017.  The Veteran and his wife are competent to report symptoms of hearing loss, and observations of hearing loss.  The Board has also considered the evidence of noise levels of common Army equipment as reported in the recent submission of the excerpt from the US Army Center for Health Promotion and Preventive Medicine. 

The Board finds that the Veteran is both competent and credible to report a decline in his hearing acuity during his service and continuously since that time.  Thus, the Board finds that the evidence is at least in equipoise and service connection for bilateral hearing loss is granted.  

B. Tinnitus.

The Veteran contends that he currently has tinnitus related to his active service. Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Therefore, the Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record.  As a result, the Board finds that the Veteran has a current disability of tinnitus.  

The Veteran was afforded a VA audiological examination in May 2012.  The Veteran reported dealing with tinnitus for over 30 years, and stated that he does not remember dealing with tinnitus during service.  As to a nexus between the current tinnitus and his active service, the May 2012 VA audiological examiner opined that the Veteran's tinnitus less likely than not caused by or the result of military noise exposure because the date of onset was not related to his military service.  

At the April 2017 hearing, the Veteran was asked if he recalled when he first noticed tinnitus.  He replied that he did not recall the exact date but he first noticed it during service, following exposure to loud noises.  

The basis of the May 2012 negative nexus opinion was that tinnitus did not begin in service, but the Veteran testified that he first experienced tinnitus during service.  Thus, the evidence on to onset is in equipoise and affording the Veteran the benefit of the doubt, the Board finds the tinnitus began in service.  Thus, service connection for tinnitus is warranted.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


